Citation Nr: 1604112	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.
 
2.  Entitlement to service connection for a cervical spine disorder.
 
3.  Entitlement to service connection for right hand neuropathy.

4.  Entitlement to service connection for left hand neuropathy.

5.  Entitlement to service connection for right ankle neuropathy.

6.  Entitlement to service connection for left ankle neuropathy.

7.  Entitlement to service connection for Raynaud's disease.
 
8.  Entitlement to an initial rating in excess of 10 percent for degeneration of the posterior horn medial meniscus of the right knee.
 
9.  Entitlement to an initial rating in excess of 10 for chondromalacia of the left knee.

10.  Entitlement to an initial compensable rating for hemorrhoids.
 
11.  Entitlement to an initial compensable rating for uterine fibroids.
 
12.  Entitlement to an initial compensable rating for a headache disorder.
 
13.  Entitlement to an initial compensable rating for a neck lipoma.
 
14.  Entitlement to an initial compensable rating for atopic dermatitis/eczema.

15.  Entitlement to an initial rating in excess of 20 percent for bladder instability for the period from April 1, 2008 to June 12, 2008.
 
16. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder from April 1, 2008 to February 6, 2009, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1985 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Roanoke, Virginia.  The Roanoke RO has current jurisdiction.

In January 2013, the Veteran testified before the undersigned at a Central Office hearing. A transcript of this hearing is in the electronic claims file. 

In July 2013, the Board adjudicated claims for initial compensable ratings for headaches and uterine fibroids among other claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In March 2014, the Court vacated the July 2013 Board decision only as to the claims for initial compensable ratings for headaches and uterine fibroids, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

Because the Veteran timely disagreed with the initial rating assigned following the grant of service connection for her psychiatric disability, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In January 2009 and January 2011 rating decisions, the RO granted 30 and 50 percent disability evaluations, respectively, for the Veteran's psychiatric disorder.  As these were not full grants of the benefit sought on appeal, and the Veteran has not indicated that she agreed with the increased ratings, her claim remains on appeal and reflects the staged ratings assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  While the Veteran perfected an appeal of the January 2011 rating decision awarding her a higher rating, the claim was already on appeal. 
The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.  These files, and the paper files, do not presently contain the Veteran's VA Form 9 or substantive appeal perfecting statements of the case (SOCs) dated from December 2010 and July  2012.  However, there is no dispute the claims subject to these SOCs are on appeal as they were included in the Board's July 2013 adjudication.  See also Gomez v. Principi, 17 Vet.App. 369 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Beyrle v. Brown, 9 Vet.App. 24 (1996); Rowell v. Principi, 4 Vet.App. 9 (1993); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

As noted by the Board in July 2013, the issues of service connection for a stomach disorder, asbestos-related lung problems, and a right shoulder disorder, as well as increased ratings for tinnitus and the thoracolumbar disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's July 2013 decision as to the headache claim was vacated due to the Court's finding that the Board failed to provide an adequate statement of reasons and bases as to why a new VA examination was not required to evaluate the disability, in light of evidence that the Veteran's headaches has worsened since the last examination of February 2008.  An updated examination must be afforded.  The July 2013 decision as to the fibroids claim was vacated due to the Court's finding that the Board failed to adequately explain its determination that VA was not required to make reasonable attempts to obtain a 2013 Fort Belvoir ultrasound report before adjudicating the claim.  The report must be requested, and an updated VA examination must be afforded.

As for the remaining claims, none of the development ordered by the Board in July 2013 has been completed, and the case must be remanded to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Some medical records have been obtained since the remand, but aside from updated VA treatment records, they are not responsive to the remand directives.  VA examinations for various disabilities have also been conducted since the remand, but they too are not responsive to the remand directives.  The development ordered in July 2013 will be recited below.

Also, in December 2014, the Veteran submitted a VA Form 21-4142a requesting VA to obtain records from Fort Belvoir Community Hospital dated through the present, and Womack Army Medical Center dated from prior to her service in 1980 to the present.  These records must be requested.  She also requested VA obtain records from Walter Reed National Military Medical Center, but it appears these records have since been submitted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding the evidence needed to substantiate a claim for a cervical spine disorder secondary to her service-connected lipoma.
 
2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sinusitis, cervical spine disorder, bilateral hand and ankle neuropathy, Raynaud's disease, bilateral knee disabilities, hemorrhoids, lipoma, and atopic dermatitis/eczema since she separated from service.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for copies of complete treatment records from Tricare, Bethesda, Worker's Compensation records, and Fort Belvoir Community Hospital since separation from service.  The RO must specifically attempt to obtain a 2013 ULTRASOUND REPORT from Fort Belvoir Community Hospital (FORT BELVOIR, VIRGINIA).  

The RO must also request any outstanding records from Womack Army Medical Center (FORT BRAGG, NORTH CAROLINA) dated from prior to her service in 1980 to the present.  Do not associate duplicate records with the file.

Updated VA treatment records (since May 2013) must also be obtained.  It appears the Veteran receives treatment at the VA Medical Center in Washington, D.C.

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.
 
3.  After all available records have been associated with the claims file or Virtual VA e-folder, schedule the Veteran for an appropriate examination to determine the nature and etiology of the claimed sinus disorder.  Make arrangements for all indicated tests and studies to be performed.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

b.  After obtaining any relevant clinical history and conducting appropriate clinical testing, the examiner must state whether, based on the state of the evidence and medical knowledge, the Veteran has a diagnosed sinus disorder.

c.  The examiner must provide an opinion as to whether the Veteran's sinus disorder had its onset during service or is otherwise related to any incident of her military service.

d.  If the Veteran is found to have sinus manifestations that are not attributable to a known clinical diagnosis, then the examiner must provide an opinion as to whether the claimed signs and symptoms of a sinus disability can be collectively linked to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to her Gulf War service.

e.  Although the examiner is expected to review the claims file in its entirety, his or her attention is drawn to the following:

 * An October 1992 service treatment record notes complaints of coughing, runny nose, and congestion for 2 weeks.  The assessment was URI.  

 * A March 1997 service treatment record notes complaints of a cough and runny nose for 2 weeks.  The assessment was sinusitis.  Another record that month contains an assessment of possible new onset of allergic rhinitis.  

 * An October 2004 post-deployment record shows the Veteran reported having a runny nose during her deployment.  

 * A January 2005 service treatment record shows the Veteran had frontal sinus headaches and indicates she was treated for sinusitis.  

 * An August 2006 service treatment records notes symptoms of runny nose, sinus pressure, sore throat, and teary eyes. 

 * An October 2007 medical history report was positive for sinusitis, which was noted to have been diagnosed in 2004.

 * On February 2008 pre-discharge VA examination, the Veteran had no complaints, but there was tenderness to percussion over the frontal sinuses and maxillary sinuses, with mild tenderness reported to pressure over V1 and V2 branch exit points, but not one site specifically.  She was noted to have features of sinus disease.

f.  A complete explanation for all opinions expressed must be included in the examination report.  The explanation must include specific reference to both medically and factually relevant evidence in the record.
 
4.  After all available records have been associated with the claims file or Virtual VA e-folder, schedule the Veteran for an appropriate examination to determine the nature and etiology of the claimed CERVICAL SPINE DISORDER.  Make arrangements for all indicated tests and studies to be performed.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand must be made available to the examiner for in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

b.  After obtaining any relevant clinical history and conducting appropriate clinical testing, the examiner must state whether, based on the state of the evidence and medical knowledge, the Veteran has a current cervical spine disorder, to include degenerative changes that had its onset during service or is otherwise related to any incident of her military service.

c.  If there is no link to service, the examiner must provide an opinion as to whether the service-connected lipoma of the neck caused or permanently worsened the cervical spine disorder.

d.  If the Veteran is found to have cervical spine manifestations that are not attributable to a known clinical diagnosis, then the examiner must provide an opinion as to whether the claimed signs and symptoms of a sinus disability can be collectively linked to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

e.  Although the examiner is expected to review the claims file in its entirety, his or her attention is drawn to the following:

 * Service treatment records included November 2007 X-rays of the cervical spine that were normal.

 * On February 2008 pre-discharge VA examination, the Veteran complained of cervical spine pain.  No diagnosis or etiology was established.

 * September 2008 cervical spine X-rays were normal.

 * January 2012 X-rays of the cervical spine revealed mild degenerative changes.

f.  A complete explanation for all opinions expressed must be included in the examination report.  The explanation must include specific reference to both medically and factually relevant evidence in the record.
 
5.  After all available records have been associated with the claims file or Virtual VA e-folder schedule the Veteran for neurological VA examination to determine the nature and etiology of the claimed NEUROLOGICAL DISORDER AFFECTING HER BILATERAL ANKLES AND HANDS. Make arrangements for all indicated tests and studies to be performed.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand must be made available to the examiner for in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

b.  After obtaining any relevant clinical history and conducting appropriate clinical testing, the examiner must state whether, based on the state of the evidence and medical knowledge comment on whether the Veteran has a diagnosed neurological disorder of the ankles and/or hands.

c.  The examiner must provide an opinion as to whether the Veteran's neurological disorder of the hands and/or ankles had its onset during service or is otherwise related to any incident of her service.

d.  If the Veteran is found to have neurological manifestations in the ankles and/or hands that are not attributable to a known clinical diagnosis, then the examiner must provide an opinion as to whether the claimed signs and symptoms of a neurological disability can be collectively linked to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's Gulf War service.

e.  Although the examiner is expected to review the claims files in their entirely, his or her attention is drawn to the following:

 * An April 1993 service treatment record showed the Veteran complained of numbness in her feet and toes and cold intolerance.  There was no history of frostbite or cold injury.  The impression was possible Raynaud's disease.  

 * An October 1993 service treatment record of a consult request was for follow up of an assessment of possible Raynaud's phenomenon.  
 * A November 1993 consult report during service shows the Veteran complained that her fingers and toes turned black with cold exposure.  The assessment was racial related Raynaud's type tendency.  

 * A January 1995 service treatment record notes complaints of an intermittent sensation of cold in her fingers and toes.  The assessment was possible Raynaud's disease.  

 * An October 2004 post deployment health assessment shows the Veteran gave positive responses to symptoms during her deployment that included numbness and tingling in the hands or feet.

 * On February 2008 VA pre-discharge general medical examination, the Veteran reported having "neuropathy of the hands and ankles" since 1985.  The diagnosis was Raynaud's disease.  The pre-discharge neurology VA examination noted there was no neurological diagnosis of neuropathy.

 * On September 2008 QTC VA examination, the Veteran complained of persistent coldness of the extremities.

 * A January 2013 radiology report shows the Veteran complained of numbness/cold sensation in her right hand and that she was evaluated for cervical spine stenosis.

f.  A complete explanation for all opinions expressed must be included in the examination report.  The explanation must include specific reference to both medically and factually relevant evidence in the record.
 
6.  After all available records have been associated with the claims file or Virtual VA e-folder Schedule the Veteran for a vascular VA examination to determine the whether the Veteran has RAYNAUD'S DISEASE and, if so, whether it is related to her service.  Make arrangements for all indicated tests and studies to be performed.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand must be made available to the examiner for in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

b.  After obtaining any relevant clinical history and conducting appropriate clinical testing, the examiner must provide state as to whether the Veteran has a diagnosis of Raynaud's disease.

c.  Although the examiner is expected to review the claims files in their entirely, his or her attention is drawn to the following:

 * An April 1993 service treatment record shows the Veteran complained of numbness in her feet and toes and cold intolerance.  There was no history of frostbite or cold injury.  The impression was possible Raynaud's disease.  

 * An October 1993 service treatment record of a consult request was for follow up of an assessment of possible Raynaud's phenomenon.  

 * A November 1993 consult report during service shows the Veteran complained that her fingers and toes turned black with cold exposure.  The assessment was racial related Raynaud's type tendency.  

 * A January 1995 service treatment record notes complaints of an intermittent sensation of cold in her fingers and toes.  The assessment was possible Raynaud's disease.  

 * An October 2004 post deployment health assessment shows the Veteran gave positive responses to symptoms during her deployment that included numbness and tingling in the hands or feet.

 * On February 2008 VA pre-discharge general medical examination, the Veteran reported having "neuropathy of the hands and ankles" since 1985.  The diagnosis was Raynaud's disease.  The pre-discharge neurology VA examination noted a history of the Raynaud's disease, but there was no neurological diagnosis of neuropathy.

 * On September 2008 QTC VA examination, the Veteran complained of persistent coldness of the extremities.

 * A January 2013 radiology report shows the Veteran complained of numbness/cold sensation in her right hand and that she was evaluated for cervical spine stenosis.

d.  A complete explanation for all opinions expressed must be included in the examination report.  The explanation must include specific reference to both medically and factually relevant evidence in the record.
 
7.  Arrange for the Veteran to have an orthopedic VA examination to determine the current severity of her SERVICE-CONNECTED BILATERAL KNEE DISABILITIES.  The claims folder must be made available to the examiner for review in conjunction with the examination.  

With regard to each knee disability, the following considerations will govern the examination:

a.  The examiner must conduct complete range of motion studies and describe all current left knee and right knee symptomatology.  Range of motion studies must include repetitive use testing and the examiner must identify any objective evidence of pain and the specific limitation of motion.  To the extent possible, the examiner must also comment whether there is additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  Any incoordination, weakened movement, flare-ups, and excess fatigability on use must be described by the examiner.

b.  the examiner must state for each knee whether there is recurrent subluxation or lateral instability, and, if so, whether disability manifested by recurrent subluxation or lateral instability is best characterized as "slight," "moderate," or "severe."

c.  the examiner must state for each knee whether the semi lunar cartilage was removed and is symptomatic.
d.  the examiner must state for each knee whether the semi lunar cartilage is dislocated, and whether there are frequent episodes of locking, pain, or effusion into the joint.  
 
8.  Arrange for the Veteran to have an appropriate VA examination to determine the current severity of her SERVICE-CONNECTED HEMORRHOIDS. The claims folder must be made available to the examiner for review in conjunction with the examination.  

The following considerations will govern the evaluation:

a.  The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b.  The examiner must report the severity of the hemorrhoid disorder and note all pertinent findings.  Specifically, the examiner must report as to whether there is clinically noted:

 * Large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences;

 * The presence and frequency of bleeding;

 * Where there are any secondary fissures.
 
9.  Arrange for the Veteran to have an appropriate VA examination to determine the current severity of her SERVICE CONNECTED LIPOMA ON THE NECK.  

The following considerations will govern the evaluation:

a.  The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b.  The examiner will state whether there has been a recurrence of the lipoma and, if so, note all symptoms, findings, and complications that are associated with it.
 
10.  Arrange for the Veteran to have an appropriate VA examination to determine the current severity of her SERVICE-CONNECTED HEADACHES.  The claims folder must be made available to the examiner for review in conjunction with the examination.  

The following considerations will govern the evaluation:

a.  The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b.  The examiner must report the severity of the headaches and note all pertinent findings.  Specifically, the examiner must report as to whether the headaches are manifested by:

* very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability

* characteristic prostrating attacks occurring on an average once a month over last several months, or

* characteristic prostrating attacks averaging one in 2 months over last several months, or

* less frequent attacks

11.  Arrange for the Veteran to have an appropriate VA examination to determine the current severity of her SERVICE-CONNECTED UTERINE FIBROIDS. The claims folder must be made available to the examiner for review in conjunction with the examination.  

The following considerations will govern the evaluation:

a.  The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b.  The examiner must report the severity of the fibroids and note all pertinent findings.  Specifically, the examiner must report as to whether the fibroids are manifested by:

 * symptoms not controlled by continuous treatment

 * symptoms that require continuous treatment

 * symptoms that do not require continuous treatment

12.  The Veteran is advised that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2015).
 
13.  Following completion of the foregoing, the RO/AMC must ensure completion of all the development and notice actions in the above directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  In particular, the RO/AMC should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2  (2015).
 
14.  Regarding the service-connected PTSD with depressive disorder, the Veteran should be scheduled for an in-person Board hearing in accordance with the provisions of 38 C.F.R. §§ 19.75 , 20.700(e), 20.704 (2015). 
 
15.  The RO/AMC shall issue an SOC addressing the issue of entitlement to an initial higher rating for bladder instability from April 1, 2008 to June 12, 2008.  Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.
 
16.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If any claim remains denied, an SSOC should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

